PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/099,472
Filing Date: 7 Nov 2018
Appellant(s): SCHNEIDER et al.



__________________
Mark S. Bicks
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on January 13, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 1, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-29 are finally rejected under 35 U.S.C. 103 as being unpatentable over Schwender et al. (DE102004061078A1) {hereinafter Schwender] in view of Galifi et al. (US 2010/0084334) [hereinafter Galifi] and Stevenson (US 2009/0260420).
With respect to claim 12, Schwender discloses a filter element, as shown in Fig. 1, having: first and second end caps 26 (see paragraph 0017 of English machine translation, filter mat ends are each accommodated in an end cap); a pleated filter mat 10 extending along a longitudinal axis and having a main structural layer 22 with first and second main axial ends attached to said first and second end caps 26, respectively, 
Schwender lacks the end caps being of plastic material suitable for welding; the first and second additional structural layers being of a prepreg material hardening during a folding process or by application of heat after folding thereof; the first and second inner axial ends of the first and second additional structural layers being spaced beyond said first and second end caps along said longitudinal axis; and each said first and second outer axial ends and each of said first and second main axial ends being welded 
	With respect to the end caps being of plastic material suitable for welding; and each said first and second outer axial ends and each of said first and second main axial ends being welded directly into and to said first and second end caps by melting thereof upon heating said first and second end caps: Galifi discloses a filter element 1, as shown in Fig. 1 having: first and second end caps 9, 13, as shown in Fig. 1, being of plastic material (see paragraph 0010) suitable for welding (see paragraph 0004).  Galifi teaches each first and second outer axial ends of the first and second additional structural layers 27 and each of said first and second main axial ends of main structural layer 3 being welded directly into and to said first and second end caps 9, 13, respectively, by melting thereof upon heating said first and second end caps 9, 13 (see paragraphs 0004, 0005 and 0022-0023).  Galifi teaches that the connection between the end cap and the filter medium is produced efficiently by means of laser transmission welding (see paragraph 0004).  It would have been obvious to one of ordinary skill in the art to provide the end caps disclosed by Schwender made of a plastic material suitable for welding, and each said first and second outer axial ends and each of said first and second main axial ends being welded directly into and to said first and second end caps by melting thereof upon heating said first and second end caps, as taught by Galifi, in order to connect the end caps and the filter medium efficiently (see paragraph 0004 of Galifi).
With respect to the first and second additional structural layers being of a prepreg material: Stevenson discloses a chromatography column 10, as shown in Fig. 1, having 
With respect to the limitation “hardening during a folding process or by application of heat after folding”: This limitation is considered to be a product-by-process limitation since it is drawn to a product, i.e., a filter element, but it includes a process steps of making the product, i.e., “hardening during a folding process or by application of heat after folding”.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see MPEP 2113 [R-1], In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (FED. Cir. 1985)).  
With respect to the first and second inner axial ends of the first and second additional structural layers being spaced beyond said first and second end caps along said longitudinal axis: Schwender teaches a filter mat 10 having a main filter layer 22 (main structural layer) and a second structural layer 30 (first additional structural layer), as shown in Fig. 2.  Schwender teaches that a corresponding layer 30 (second 

	With respect to claims 13 and 23, Schwender discloses wherein a stabilizing layer 16, 18, 20, 24, is attached to said main structural layer 22 and has opposite first 

With respect to claims 14 and 24, Galifi discloses wherein first and second additional structural layers 27 are without filtering properties since they are supporting the filter medium 3 (see paragraph 0021).  It would have been obvious to one of ordinary skill to provide the first and second additional structural layers disclosed by Schwender without filtering properties, as taught by Galifi, in order to support the main structural layer and since one of ordinary skill would recognize to choose a desired material according to a desired application (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”).  

	With respect to claims 15 and 25, Schwender discloses wherein said first and second additional structural layers 30 and said stabilizing layer 16, 18, 24, are without filtering properties (see paragraphs 0014-0015 of English machine translation).

	With respect to claims 16 and 26, Schwender discloses wherein said first and second additional structural layers 30 are pleated with a same type and number of pleats, as shown in Fig. 2.

	With respect to claims 17 and 27, Schwender discloses wherein each of said main structural layer 22 and of said first and second additional structural layers 30, 34, 

	With respect to claims 18 and 28, Schwender discloses wherein said first and second additional structural layers 30 are folded onto outer or inner surfaces of said main structural layer 22, as shown in Fig. 2.

	With respect to claims 19 and 29, Schwender discloses wherein said first and second additional structural layers 30 are folded onto upstream or downstream sides of said main structural layer 22, as shown in Fig. 2.

	With respect to claim 20, Schwender discloses wherein said additional structural layers 30 have variable lengths (see paragraphs 0018-0019 pf English machine translation).

With respect to claim 21, Schwender discloses a filter element, as shown in Fig. 1, having including the steps of: providing a main structural layer 22 extending along a longitudinal axis with filtering properties, as shown in Fig.1, with first and second main axial ends and with a main lateral surface area extending axially and continuously between the first and second main axial ends, as shown in Fig. 1; providing first and second additional structural layers 30 (see paragraph 0019, a corresponding layer 30 can be arrange at various points on the main filter 22), as shown in Fig. 2, having first and second surface areas and having first inner and outer axial ends and second inner 
	Schwender lacks providing first and second additional structural layers being of a prepreg material hardening during a folding process or by application of heat after folding thereof; and welding each of the first and second main axial ends and each of the first and second outer axial ends directly into and to first and second end caps being of plastic material suitable for welding, respectively, upon melting thereof upon heating, with the first and second inner axial ends being spaced from and beyond the first and second end caps along the longitudinal axis.
With respect to the first and second additional structural layers being of a prepreg material hardening during a folding process or by application of heat after folding thereof: Stevenson discloses a chromatography column 10, as shown in Fig. 1, having a tubular wall structure 13 having an outer layer 21 and an inner layer 22, as shown in 
	With respect to welding each of the first and second main axial ends and each of the first and second outer axial ends directly into and to first and second end caps being of plastic material suitable for welding, respectively, upon melting thereof upon heating: Galifi discloses a filter element 1, as shown in Fig. 1 having: first and second end caps 9, 13, as shown in Fig. 1, being of plastic material (see paragraph 0010) suitable for welding (see paragraph 0004).  Galifi teaches each first and second outer axial ends of the first and second additional structural layers 27 and each of said first and second main axial ends of main structural layer 3 being welded directly into and to said first and second end caps 9, 13, respectively, by melting thereof upon heating said first and second end caps 9, 13 (see paragraphs 0004, 0005 and 0022-0023).  Galifi teaches that the connection between the end cap and the filter medium is produced efficiently by means of laser transmission welding (see paragraph 0004).  It would have been obvious to one of ordinary skill in the art to provide the end caps disclosed by Schwender made of a plastic material suitable for welding, and each said first and second outer axial ends and each of said first and second main axial ends being welded directly into and to said first and second end caps by melting thereof upon heating said first and second end 
With respect to the first and second inner axial ends being spaced from and beyond the first and second end caps along the longitudinal axis: Schwender teaches a filter mat 10 having a main filter layer 22 (main structural layer) and a second structural layer 30 (first additional structural layer), as shown in Fig. 2.  Schwender teaches that a corresponding layer 30 (second additional structural layer) may be arranged at various points on the main structural layer 22 (see paragraph 0019 of English machine translation).  Schwender further teaches that the length of the first and second additional structural layers can be specified as a function of the desired filter properties (see paragraph 0019 of English machine translation).  It would have been obvious to one of ordinary skill in the art to provide the first and second additional structural layers disclosed by Schwender spaced beyond the first and second end caps, as claimed by applicant, in order to achieve a desired filtration, since Schwender teaches that the length of the first and second additional structural layers can be modified as a function of desired filter properties (see paragraph 0019 of English Machine translation).  Furthermore, the specific length claimed by applicant, i.e., beyond the first and second end caps, is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the 

	With respect to claim 22, Schwender discloses wherein the main structural layer 22 is multi-layered (see paragraph 0019 of English machine translation).


(2) Response to Arguments
Claims 12 and 21
	In response to applicant’s argument that Schwender lacks any relative size relationship of prefilter 30 with any end cap, and particularly, two end caps, to provide inner axial ends spaced axially from and beyond any end cap: Schwender teaches a filter mat 10, as shown in Fig. 1 having a layer 22 as the main fleece (see paragraph 0015 of English machine translation).  The main filter layer 22 has a prefilter/second structural layer 30, which has been considered to be the first structural layer in the claims of the present application, as shown in Fig. 2.  The filter mat ends are each accommodated in an end cap, only the upper end cap 26 being shown in Fig. 1 (see paragraph 0017 of English machine translation).  Schwender teaches that a corresponding layer 30, which has been considered to be the second additional structural layer in the claims of the present application, may be arranged at various points on the main structural layer 22 (see paragraph 0019 of English machine translation).  Schwender teaches that the layer 30 extends at the lower foot end of the the length (x) of the layer 30 can be specified as a function of the desired filter properties (see paragraph 0019 of the English machine translation).  The independent claims require the first and second additional structural layers spaced beyond the first and second end caps, and this would have been obvious to one of ordinary skill in the art, in order to achieve a desired filtration efficiency, since Schwender teaches that the length of the first and second additional structural layers can be modified as a function of desired filter properties (see paragraph 0019 of English Machine translation).  The length (x) of the layer 30 can be varied in order to achieve desired filter properties, and therefore, one of ordinary skill would recognize to choose a desired length for the first and second additional structural layers, which may extend beyond the end caps, according to desired filtration properties.
	In response to applicant’s argument that the reference in Schwender paragraphs 17-19 to the lower upper side and along both upper sides only involve the upper axial end and does not necessary or inherently provide or describe layer 30 at both axial ends in the two end caps as recited in claims 12-21: Schwender teaches “The length (x) of the prefilter 30 can be specified as a function of the desired filter properties, and, furthermore, it would also be conceivable to arrange a corresponding prefilter layer 30 at various points on the main filter 22” (see paragraph 0019).  Schwender also teaches that the layer 30 extends at the lower foot end of the layer 22 and this simplifies the 
	In response to applicant’s argument that locating the prefilter 30 on the inside and/or outside of the main filter layer 22 would not provide prefilters 30 on opposite axial ends of the main filter layer 22, with the inner axial ends of the inside and outside prefilters spaced from and facing each other: Schwender teaches that the layer 30 extends at the lower foot end of the layer 22 (see paragraph 0018 of English machine translation) and a corresponding layer 30 can be arranged at various points on the layer 22 (see paragraph 0019 of English machine translation).  A corresponding layer 30 can also extend on the lower upper side of the layer 22 or both along both upper sides of layer 22 with different surface expansions (see paragraph 0019 of English 
In response to applicant’s argument that the end edges 27 of Galifi do not have inner axial ends spaced along the longitudinal axis from and beyond the end caps and thus, would not teach or render obvious providing the Schwender prefilter 30 and/or third structural layer 34 at both axial ends of the main filter layer 22 with inner axial ends that extend from and beyond the end caps: Galifi has been used as a reference for its teaching of the use of plastic as a material for the end caps and a welding connection.  The teachings of Schwender alone provide the motivation to modify Schwender with the second additional structural layer at each end and extending from and beyond the end caps.
In response to applicant's argument that Stevenson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the reference is reasonably pertinent to the particular problem with which the .

	Dependent Claims 
	Claims 13 and 23
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., layer axially between and spaced along the longitudinal axis from the two additional layers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims require a stabilizing layer attached to the main structural layer had having opposite first and second axial ends spaced at an axial distance along said longitudinal axis from said first and second inner axial ends, respectively.  Schwender teaches layers 16, 18, 20, 24, which have been considered a stabilizing layer attached to said main structural layer 22 and has opposite first and second stabilizer axial ends spaced at an axial distance along said longitudinal axis from said first and second inner axial ends, respectively, as shown in Fig. 1.  The layers 16, 18, 20, 24 have axial ends and are spaced from the axial ends of the first and second additional structural layers 30.  The claims do not require the stabilizing layer being between the first and second additional structural layers.

Claims 14, 15, 24 and 25
	In response to applicant’s argument that the Galifi end edges 27 are not shown to be related to the Schwender second structural layer 30 alleged to correspond to the claimed additional structural layer since layer 30 is a prefilter while Galifi end edges are not; and the stabilizing layer of Schwender are filters and are not without filtering properties: Galifi discloses a filter element having end edges 27 which have been considered the first and second additional structural edges.  Galifi teaches the first and second additional structural layers 27 are without filtering properties since they are supporting the filter medium 3 (see paragraph 0021), and it would have been obvious to one of ordinary skill to provide the first and second additional structural layers disclosed by Schwender without filtering properties, as taught by Galifi, in order to support the main structural layer.  The claim requires the first and second additional structural layer being without filtering properties and Schwender teaches its first and second additional structural layers 30 having filtering properties.  Galifi teaches a filter element having first and second additional structural layers 27 without filtering properties for the purpose of supporting the filter medium 3.  With the modification of Schwender in view of Galifi, the filter element of Schwender will still have filtering capabilities through the main filter layer 22 with the advantage of provide more structural support to the filter element, as taught by Galifi.  Schwender teaches layers 16, 18, 24, which have been considered the stabilizing layer without filtering properties because layer 16 is a housing jacket and layers 18 and 24 are supporting fabrics (see paragraphs 0014-0015 of Schwender).  The fact that the layer 16 is fluid permeable and that the layers 18 and 24 may be a 

	Claims 16 and 26
	In response to applicant’s argument that the references fail to show or render obvious the two additional structural layers at each axial end of Schwender layer 22: Schwender teaches a first additional structural layer 30 at one axial end of the layer 22, as shown in Fig. 2.  Schwender suggests that a second additional structural layer 30 can be provided at various points on the layer 22 and since the layer 30 extends at the lower foot end of the main layer 22, the connection to the end cap 26 is simplified (see paragraph 0018-0019 pf English translation); therefore it is obvious that the first and second additional structural layers can be provided at each axial end on the layer 22 since each axial end has an end cap and the opposite axial end is one of the many various points where one of ordinary skill would positioned the second additional structural layer.

	Claims 17, 22 and 27
	In response to applicant’s argument that Schwender does not disclose each structural layer as being of multiple layers: Schwender teaches the main structural layer 22 having a multi-layer design (se paragraph 0019 of English translation of Schwender).  The layer 30 can have a layer 34 overlapping the layer 30, as shown in Fig. 3 of Schwender, and the combination of layers 30, 34, has been considered to be multiple layers.

	Claims 18 and 28
	In response to applicant’s argument that the references fail to show or render obvious the two additional structural layers at each axial end of Schwender layer 22: Schwender teaches a first additional structural layer 30 at one axial end of the layer 22, as shown in Fig. 2.  Schwender suggests that a second additional structural layer 30 can be provided at various points on the layer 22 and since the layer 30 extends at the lower foot end of the main layer 22, the connection to the end cap 26 is simplified (see paragraph 0018-0019 pf English translation); therefore it is obvious that the first and second additional structural layers can be provided at each axial end on the layer 22 since each axial end has an end cap and the opposite axial end is one of the many various points where one of ordinary skill would positioned the second additional structural layer.

	Claims 19 and 29
	In response to applicant’s argument that the references fail to show or render obvious the two additional structural layers at each axial end of Schwender layer 22: Schwender teaches a first additional structural layer 30 at one axial end of the layer 22, as shown in Fig. 2.  Schwender suggests that a second additional structural layer 30 can be provided at various points on the layer 22 and since the layer 30 extends at the lower foot end of the main layer 22, the connection to the end cap 26 is simplified (see paragraph 0018-0019 pf English translation); therefore it is obvious that the first and second additional structural layers can be provided at each axial end on the layer 22 

	Claim 20
	In response to applicant’s argument that the references fail to show or render obvious the two additional structural layers at each axial end of Schwender layer 22: Schwender teaches a first additional structural layer 30 at one axial end of the layer 22, as shown in Fig. 2.  Schwender suggests that a second additional structural layer 30 can be provided at various points on the layer 22 and since the layer 30 extends at the lower foot end of the main layer 22, the connection to the end cap 26 is simplified (see paragraph 0018-0019 pf English translation); therefore it is obvious that the first and second additional structural layers can be provided at each axial end on the layer 22 since each axial end has an end cap and the opposite axial end is one of the many various points where one of ordinary skill would positioned the second additional structural layer.

	Response to Final Arguments
	In response to applicant’s argument that the necessary factual findings are missing, rendering the rejection untenable, and that the Examiner has not pointed to any specific principle or motivation in the prior art that would lead one of ordinary skill in the art to arrive at the invention as claimed: This argument is not persuasive.  The Schwender reference provides the motivation and suggestion to modify the filter .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, only knowledge which was within the level of ordinary skill at the time the claimed invention was made has been taken into account.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
Conferees:
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.